EXHIBIT 10.32(d)

THIRD AMENDMENT TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (this “Amendment”) dated as of
February 18, 2009 is by and among Advanced Medical Optics, Inc., a Delaware
corporation (the “Borrower”), the Guarantors, certain of the Revolving Credit
Lenders and Bank of America, N.A., as Administrative Agent on behalf of itself
and the Lenders. All capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement
(as defined below).

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
have entered into that certain Credit Agreement dated as of April 2, 2007 (as
amended or modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Revolving Credit Lenders amend the
Credit Agreement as set forth herein; and

WHEREAS, the Revolving Credit Lenders have agreed to amend the Credit Agreement
on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendment. Section 8.11(a) of the Credit Agreement is hereby amended to
change the maximum permitted Consolidated Total Leverage Ratio as of the last
day of the four fiscal quarter period ending March 27, 2009 from 5.00:1.00 to
5.75:1.00.

2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent:

(a) receipt by the Administrative Agent of this Amendment executed by the
Borrower, the Guarantors, the Revolving Credit Lenders holding more than 50% of
the Revolving Credit Commitments (other than Defaulting Lenders) and the
Administrative Agent;

(b) receipt by the Administrative Agent, for the account of each Revolving
Credit Lender delivering an executed counterpart of this Amendment to the
Administrative Agent on or before 5:00 p.m. New York City time on February 17,
2009, of an amendment fee equal to 0.25% on such Revolving Credit Lender’s
Revolving Credit Commitment; and

(c) receipt by the Administrative Agent of any other fees and expenses required
to be paid by the Borrower to the Administrative Agent and Banc of America
Securities LLC on or before the date hereof.

3. Miscellaneous.

(a) The Credit Agreement (as amended by this Amendment), and the obligations of
the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.



--------------------------------------------------------------------------------

(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents, (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents and (iv) hereby confirms and
agrees that its Guarantee shall continue and remain in full force and effect
after giving effect to this Amendment and that, notwithstanding any contrary
terms in such Guarantee, such Guarantee now applies to the Credit Agreement as
amended by this Amendment.

(c) The Borrower and the Guarantors hereby represent and warrant as follows:

(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

(ii) This Amendment has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment, other than those of the Revolving Credit Lenders
holding more than 50% of the Revolving Credit Commitments (other than Defaulting
Lenders) and the Administrative Agent and those that have already been obtained
and are in full force and effect as of the date hereof.

(d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(e) The Borrower agrees to pay all reasonable and documented expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of Moore & Van Allen, PLLC.

(f) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy, facsimile or electronic delivery (in pdf format)
shall be effective as an original and shall constitute a representation that an
executed original shall be delivered.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:    

ADVANCED MEDICAL OPTICS, INC.,

a Delaware corporation

    By:  

/s/ MICHAEL J. LAMBERT

    Name:   Michael J. Lambert     Title:   Executive Vice President and CFO
GUARANTORS:    

AMO HOLDINGS, INC.,

a Delaware corporation

    By:  

/s/ MICHAEL J. LAMBERT

    Name:   Michael J. Lambert     Title:   Vice President and CFO    

AMO MANUFACTURING USA, LLC (formerly

known as VISX, Incorporated),

a Delaware limited liability company

    By:  

/s/ MICHAEL J. LAMBERT

    Name:   Michael J. Lambert     Title:   Vice President and CFO    

AMO USA, LLC (formerly known as AMO USA, Inc.),

a Delaware limited liability company

    By:  

/s/ MICHAEL J. LAMBERT

    Name:   Michael J. Lambert     Title:   Vice President and CFO    

QUEST VISION TECHNOLOGY, INC.,

a California corporation

    By:  

/s/ MICHAEL J. LAMBERT

    Name:   Michael J. Lambert     Title:   Vice President and CFO    

AMO WAVEFRONT SCIENCES, LCC (formerly

known as WaveFront Sciences, Inc.),

a New Mexico limited liability company

    By:  

/s/ MICHAEL J. LAMBERT

    Name:   Michael J. Lambert     Title:   Vice President and CFO

ADVANCED MEDICAL OPTICS, INC.

THIRD AMENDMENT



--------------------------------------------------------------------------------

AMO DEVELOPMENT, LLC (formerly

known as IntraLase Corp.),

a Delaware limited liability company

By:  

/s/ MICHAEL J. LAMBERT

Name:   Michael J. Lambert Title:   Vice President and CFO

AMO SALES AND SERVICE, INC.

a Delaware corporation

By:  

/s/ MICHAEL J. LAMBERT

Name:   Michael J. Lambert Title:   Vice President and CFO

AMO US HOLDINGS, INC.,

a Delaware corporation

By:  

/s/ MICHAEL J. LAMBERT

Name:   Michael J. Lambert Title:   Vice President and CFO

AMO USA SALES HOLDINGS, INC.,

a Delaware corporation

By:  

/s/ MICHAEL J. LAMBERT

Name:   Michael J. Lambert Title:   Vice President and CFO

INTEGRATED SURGICAL SOLUTIONS, LLC,

a Delaware limited liability company

By:  

/s/ MICHAEL J. LAMBERT

Name:   Michael J. Lambert Title:   Vice President and CFO



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ ALYSA TRAKAS

Name:   Alysa Trakas Title:   Vice President

BANK OF AMERICA, N.A.,

as Revolving Credit Lender

By:  

/s/ ALYSA TRAKAS

Name:   Alysa Trakas Title:   Vice President

ALLIED IRISH BANKS PLC,

as a Revolving Credit Lender

By:  

/s/ JOSEPH AUGUSTINI

Name:   Joseph Augustini Title:   SVP Corporate Banking North America By:  

/s/ SHANE O’DRISCOLL

Name:   Shane O’Driscoll Title:   AVP Corporate Banking North America

THE GOVERNOR & COMPANY OF THE BANK OF IRELAND,

as a Revolving Credit Lender

By:  

/s/ ANNE DONOVAN

Name:   Anne Donovan Title:   Manager By:  

/s/ P. RUSHE

Name:   P. Rushe Title:   Director

CITIBANK, N.A.,

as a Revolving Credit Lender

By:  

/s/ ALLLEN FISHER

Name:   Allen Fisher Title:   Vice President



--------------------------------------------------------------------------------

COMMERZBANK AKTIENGESELLSCHAFT, NEW YORK AND GRAND CAYMAN BRANCHES,

as a Revolving Credit Lender

By:  

/s/ ANDREW CAMPBELL

Name:   Andrew Campbell Title:   SVP By:  

/s/ ANTHONY GIRALDI

Name:   Anthony Giraldi Title:   Vice President

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND,

as a Revolving Credit Lender

By:   EATON VANCE MANAGEMENT, ADVISOR By:  

/s/ MICHAEL B. BOTTHOF

Name:   Michael B. Botthof Title:   Vice President

FORTIS CAPITAL CORP.,

as a Revolving Credit Lender

By:  

/s/ HANK DOTAILLEUR

Name:   Hank Dotailleur Title:   Head, Acquisition & Leveraged Finance By:  

/s/ YEAN CHUN CHAN

Name:   Yean Chun Chan Title:   AVP

GENERAL ELECTRIC CAPITAL CORPORATION

as a Revolving Credit Lender

By:  

/s/ PETER B. ZONE

Name:   Peter B. Zone Title:   Duly Authorized Signatory

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Revolving Credit Lender

By:  

/s/ JAMES C. COLMAN

Name:   James C. Colman Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Revolving Credit Lender

By:  

/s/ ANNA C. RUIZ

Name:   Anna C. Ruiz Title:   Vice President

LOAN FUNDING V, LLC, for itself or as agent for

Corporate Loan Funding V LLL,

as a Revolving Credit Lender

By:   PRUDENTIAL INVESTMENT MANAGEMENT, INC., as Portfolio Manager By:  

/s/ STEPHEN J. COLLINS

Name:   Stephen J. Collins Title:   Vice President

NATIONAL CITY BANK

as a Revolving Credit Lender

By:  

/s/ PATRICK WASSER

Name:   Patrick Wasser Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Revolving Credit Lender

By:  

/s/ PHILIP K. LIEBSCHER

Name:   Philip K. Liebscher Title:   Senior Vice President

UBS LOAN FINANCE, LLC,

as a Revolving Credit Lender

By:  

/s/ MARY E. EVANS

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ MICHAEL CERNIGLIA

Name:   Michael Cerniglia Title:   Director



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.,

as a Revolving Credit Lender

By:  

/s/ STEPHEN W. DUNNE

Name:   Stephen W. Dunne Title:   Vice President

U.S. BANK N.A.,

as a Revolving Credit Lender

By:  

/s/ JANET E. JORDAN

Name:   Janet E. Jordan Title:   Senior Vice President WELLS FARGO FOOTHILL,
LLC, By:  

/s/ KRISTA WADE

Name:   Krista Wade Title:   Assistant Vice President